 


116 HRES 143 EH: Electing the Clerk of the House of Representatives. 
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 143 
In the House of Representatives, U. S., 
 
February 25, 2019 
 
RESOLUTION 
Electing the Clerk of the House of Representatives.  
 
 
That Cheryl L. Johnson of the State of Louisiana, be, and is hereby, chosen Clerk of the House of Representatives, effective February 26, 2019.  Karen L. Haas,Clerk. 